EXHIBIT 99.1 FILED VIA EDGAR August 17, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Joint Insured Fidelity Bond for Investment Companies – SEC Rule 17g-1 Babson Capital Participation Investors (File No. 811-5531) Dear Sir or Madam: Pursuant to SEC Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), enclosed herewith for filing on behalf of Babson Capital Participation Investors (the “Trust”) are the following: 1. Copy of the Investment Company Bond (Bond No. FS 2346) issued by Great American Insurance Group (the “Bond”), effective November 4, 2014 and delivered to the Trust on August 12, 2015; 2. Certified copy of the resolutions dated October 24, 2014 of the Trust’s Board of Trustees, including a majority of the Trustees who are not “interested persons” (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by the Trust; and 3. Copy of the agreement effective November 4, 2014 between the Trust, Babson Capital Corporate Investors, and Babson Capital Global Short Duration High Yield Fund entered into pursuant to Rule 17g-1. The Trust would have provided and maintained a single bond in the amount of $525,000, if it was not named as an insured under a joint insured bond.Premiums on the Bond were paid through November 4, 2015, the expiration date of the Bond. If you have any questions, please do not hesitate to contact me at (413) 226-0511. Very truly yours, /s/ Kristin Goodchild Kristin Goodchild Associate Secretary
